                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

OVIS ELLERBEE and JAMES
ELLERBEE,

       Plaintiffs,

v.                                                  Case No. 8:20-cv-1514-TPB-AEP

ETHICON, INC. and JOHNSON &
JOHNSON,

       Defendants.
                                            /

          ORDER GRANTING IN PART AND DENYING IN PART
      “DEFENDANTS’ MOTION TO EXCLUDE GENERAL-CAUSATION
           TESTIMONY OF ROBERT BRIAN RAYBON, M.D.”

       This matter is before the Court on “Defendants’ Motion to Exclude General-

Causation Testimony of Robert Brian Raybon, M.D. and Brief in Support,” filed on

March 15, 2021. (Doc. 107). Plaintiffs responded in opposition on April 5, 2021.

(Doc. 112). Upon review of the motion, response, court file, and record, the Court

finds as follows:

                                        Background

       This case is one of thousands of similar cases filed since 2010. 1 Plaintiffs

Ovis Ellerbee and James Ellerbee sued directly in the Southern District of West


1In the seven MDLs, over 100,000 cases have been filed, approximately 40,000 of which are in the
Ethicon MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
MDL 2326 (Boston Scientific) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;

                                           Page 1 of 6
Virginia as part of the multidistrict litigation (MDL) entitled In re: Ethicon, Inc.,

Pelvic Repair Sys. Prods. Liab. Lit., MDL No. 2327. The case was not resolved by

the MDL transferee court (“MDL Court”), and on July 1, 2020, it was transferred to

this Court.

       On November 7, 2006, Ms. Ellerbee was implanted with Ethicon’s TVT-O and

Prolift devices at a hospital in Tampa, Florida. Both devices were designed and

manufactured by Defendants Johnson & Johnson and Ethicon, Inc. In early 2017,

Ms. Ellerbee’s physician surgically removed what Plaintiffs claim to have been

mesh located in the bladder mucosa. On February 23, 2017, Ms. Ellerbee

underwent a revision/removal procedure and an anterior colporrhaphy. Ms.

Ellerbee later had another mesh sling implanted.

       On June 24, 2015, Plaintiffs sued directly in the MDL using a short-form

complaint, alleging: Negligence (Count I), Strict Liability – Manufacturing Defect

(Count II), Strict Liability – Failure to Warn (Count III), Strict Liability – Defective

Product (Count IV), Strict Liability – Design Defect (Count V), Common Law Fraud

(Count VI), Fraudulent Concealment (Count VII), Constructive Fraud (Count VIII),

Negligent Misrepresentation (Count IX), Negligent Infliction of Emotional Distress

(Count X), Breach of Express Warranty (Count XI), Breach of Implied Warranty

(Count XII), Violation of Consumer Protection Laws (Count XIII), Gross Negligence

(Count XIV), Unjust Enrichment (Count XV), Loss of Consortium (Count XVI),



MDL 2387 (Coloplast) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
MDL 2511 (Neomedic) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.

                                           Page 2 of 6
Punitive Damages (Count XVII), and Discovery Rule and Tolling (Count XVIII). On

September 2, 2020, the Court granted in part, and denied in part, Defendants’

motion for summary judgment, finding that Defendants were entitled to summary

judgment on Counts I (in part), II, IV, VII, VIII, X, XI, XII, XIII, XIV (in part), XV,

and XVI. (Doc. 85).

      In the motion before this Court, Defendants raise various Daubert challenges

to the proposed testimony of Robert Brian Raybon, M.D. Dr. Raybon has previously

been qualified as an expert witness in pelvic mesh MDL litigation. See, e.g.,

Heatherman v. Ethicon, Inc., No. 1:20-cv-1932-RBJ, 2020 WL 5798533 (D. Colo.

Sept. 29, 2020); Pitlyk v. Ethicon, Inc., No. 20-cv-886-SRB, 2020 WL 8224837 (E.D.

Mo. Aug. 12, 2020); Wise v. C.R. Bard, Inc., No. 2:12-cv-1378, 2015 WL 521202, at

*13 (S.D.W. Va. Feb. 7, 2015); Eghnayem v. Boston Scientific Corp., 57 F. Supp. 3d

658, 699-701 (S.D.W. Va. 2014).

                                   Legal Standard

      An expert witness may testify in the form of an opinion if “(a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue; (b) the testimony is based

on sufficient facts or data; (c) the testimony is the product of reliable principles and

methods; and (d) the expert has reliably applied the principles and methods to the

facts of the case.” Fed. R. Evid. 702; see also Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). “The party offering the expert

testimony bears the burden of establishing, by a preponderance of the evidence, the

expert's qualification, reliability, and helpfulness.” Payne v. C.R. Bard, Inc., 606 F.


                                        Page 3 of 6
App’x 940, 942 (11th Cir. 2015) (citing United States v. Frazier, 387 F.3d 1244, 1260

(11th Cir. 2004) (en banc)).

      Functioning as a gatekeeper, the district court plays an important role by

ensuring that all scientific testimony is relevant and reliable. See In re C.R. Bard,

Inc., 948 F. Supp. 2d 589, 601 (S.D.W. Va. 2013). Although Daubert references

specific factors for the district court to consider when evaluating relevancy and

reliability, “[t]he inquiry to be undertaken by the district court is a flexible one

focusing on the principles and methodology employed by the expert, not on the

conclusions reached.” Id. at 601-02 (internal quotations and citations omitted); see

Hanna v. Ward Mfg., Inc., 723 F. App’x 647, 649 (11th Cir. 2018) (outlining the

criteria for the admissibility of expert witness testimony). Essentially, the Court is

simply asked to determine if the evidence “rests on a reliable foundation and is

relevant.” Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691, 701 (S.D.W. Va. 2014)

(quoting Daubert, 509 U.S. at 597).

                                       Analysis

      Plaintiffs designated Dr. Raybon – a board certified pelvic surgeon and

urogynecologist – to offer general causation opinions involving Ethicon’s Prolift

device, which is used to treat pelvic organ prolapse. Here, Defendants make no

argument that Dr. Raybon is unqualified to serve as an expert. However, they seek

to exclude his testimony, arguing that (1) Dr. Raybon did not submit a report

reflecting opinions about the TVT-O device used to treat Ms. Ellerbee’s stress

urinary incontinence; (2) Dr. Raybon’s opinions regarding the competency of other




                                        Page 4 of 6
physicians are irrelevant and will not assist the jury; and (3) Dr. Raybon’s opinions

regarding safter alternative designs are not sufficiently reliable.

TVT-O Device

       Ms. Ellerbee was implanted with two Ethicon devices – the Prolift to treat

her pelvic organ prolapse, and the TVT-O to treat her stress urinary incontinence.

Defendants seek to preclude Dr. Raybon from offering opinions about the TVT-O

device. Plaintiffs agree that Dr. Raybon will offer testimony only about the Prolift

device, and not as to the TVT-O device. As such, the motion is granted as to this

request.

Opinions on the Competency of Other Physicians

       Defendants also seek to exclude Dr. Raybon’s opinions regarding the

competency of other physicians. The MDL Court previously excluded Dr. Raybon’s

proposed opinions regarding physician training and competency, concluding that

these opinions were irrelevant. See Wise, 2015 WL 521202, at *13 (citing Sanchez v.

Boston Scientific Corp., No. 2:12-cv-5762, 2014 WL 4851989, at *32 (S.D.W. Va.

Sept. 29, 2014)). The Court sees no reason to depart from this reasoning. 2 The

motion is granted as to this request.

Opinions on Safer Alternatives to Defendants’ Products

       Defendants finally contend that Dr. Raybon’s opinions regarding safer

alternatives are not admissible because they are not supported by sufficient facts or



2The Court notes that the MDL Court specifically considered and rejected an argument
raised by plaintiffs in another MDL case that Dr. Raybon’s opinion on physician training is
relevant to counter Bard’s “blame the doctor” defense. See Wise, 2015 WL 521202, at *13
n.8.

                                        Page 5 of 6
data. However, Dr. Raybon cites extensive data from Ethicon’s own internal

documents to support his opinions on safter alternatives. See Wise, 2015 WL

521202, at *15. As such, the Court concludes that Dr. Raybon’s opinions are

sufficiently supported. To the extent that Defendants argue that Dr. Raybon’s

opinions conflict with Plaintiffs’ case-specific expert, Dr. Hoyte, such argument is

more appropriate for cross-examination. Consequently, Defendant’s request to

exclude Dr. Raybon’s opinions as to safer alternatives is denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      (1) “Defendants’ Motion to Exclude General-Causation Testimony of Robert

          Brian Raybon, M.D. and Brief in Support” (Doc. 107) is GRANTED IN

          PART and DENIED IN PART.

      (2) The motion is GRANTED to the extent that Dr. Raybon’s opinions on the

          TVT-O device and physician training and competence are excluded.

      (3) The motion is otherwise DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 28th day of

April, 2021.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                      Page 6 of 6
